UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7228


MICHAEL HOLLOWAY,

                    Plaintiff - Appellant,

             v.

LIEUTENANT TAYLOR, correction officer; OFFICER BRADLEY, correction
officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00410-LMB-MSN)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Holloway, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Holloway appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Holloway v.

Taylor, No. 1:16-cv-00410-LMB-MSN (E.D. Va. Aug. 14, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2